As Superintendent of the Monroe County Jail, plaintiff is a public official who must prove by evidentiary facts that defendant was motivated by actual malice or actual ill will (see, Sweeney v Prisoners’ Legal Servs., 146 AD2d 1, 6; Harris v Alcan Aluminum Corp., 91 AD2d 830, 831, affd 58 NY2d 1036). In our view, plaintiff has presented sufficient evidentiary proof from which a jury could infer that defendant published the news release with actual malice. The news release, which implied that plaintiff had committed numerous improprieties, was published prior to the completion of defendant’s internal investigation, thus suggests reckless disregard. *945Furthermore, defendant’s investigators possessed information which clearly indicated that plaintiff may not have had knowledge of the improprieties and that other persons were responsible; publication under these circumstances permits an inference of actual malice. (Appeal from order of Supreme Court, Monroe County, Willis, J. — summary judgment.) Present — Callahan, J. P., Boomer, Green, Pine and Lawton, JJ.